Citation Nr: 1455848	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1968. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that continued a noncompensable rating for prostate cancer.  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2011, the Board remanded this matter for additional development.  At that time, the Board also reopened and remanded a claim for service connection for erectile dysfunction.  Then, in a September 2012 rating decision, service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ were both granted.  As those awards represent a full grant as to the benefit sought with regard to the issue of entitlement to service connection for erectile dysfunction, that issue is no longer on appeal.  In January 2014, the Board remanded this claim for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Probative medical evidence attributes the Veteran's urologic symptoms, to include his voiding dysfunction, to his nonservice-connected bladder cancer.  

2.  There is no medical evidence that the Veteran has residuals of his service-connected prostate cancer. 

3.  The Veteran's service-connected prostate cancer has neither reoccurred nor metastasized at any time during the appeal.

CONCLUSION OF LAW

The criteria for a compensable rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified in letters dated in October 2006 and in June 2011.  
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Veteran's service-connected prostate cancer disability is rated noncompensable pursuant to Diagnostic Code 7528.  38 C.F.R. § 4.115b (2014).  Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).  The Veteran is not found to have renal dysfunction, so that part of the rating criteria is not for consideration.  
Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2014). 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2014). 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2014). 

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2014).

A February 2005 operative report from the Cleveland Clinic Foundation reflects that the Veteran underwent radical cystoprostatectomy with continent ileal orthotropic urinary diversion/Studer pouch and bilateral pelvic lymph node dissection.  The pre and postoperative diagnosis was transitional cell carcinoma of the bladder.  Thereafter, a surgical pathology report includes an incidental adenocarcinoma of the prostate.  An intraoperative consultation diagnosis notes no dysplasia and no carcinoma was seen and inflamed benign prostatic and urethral tissue.  

A November 2006 VA examination report reflects that the Veteran has urinary frequency along with urinary incontinence.  He was last hospitalized in February 2005.  He has not had any additional treatment for malignancy since that time.  Prostate specific antigen remains less than 0.  CT scan was negative for evidence of metastatic disease.  The examiner noted that the Veteran is service-connected for prostate cancer and there are no signs of prostate cancer recurrent.  The examiner opined that the Veteran's symptoms described are more likely to be related to the removal of the bladder than the prostate.  It was noted that the attending physician concurred with this impression.  

In an October 2007 letter, from J.S. Jones, M.D., F.A.C.S., of the Glickman urologic and kidney institute, he stated that "this letter is to document urologic history.  As you know you were diagnosed with bladder cancer and prostate cancer in 2004.  Please be clear on the fact that these are two totally separate disease and they do have both bladder cancer and prostate cancer which happened to be in the same individual, but are completely unrelated to each other.  In addition, following surgery for removal of the bladder cancer and the prostate cancer, you have suffered from long-standing urinary incontinence, which appears to be worsening at this point."

A November 2007 VA medical record notes that the Veteran has a history of TCC of the bladder and adenocarcinoma of the prostate.  In 2005, he underwent cystoprastactomy with Studer pouch.  He is voiding with difficulty and reports some intermittent nighttime incontinence which requires him to wear a pad.  His recent CT scan did not demonstrate any hydronephrosis or recurrence of disease.  

In a January 2008 VA medical record addendum, it was noted that the Veteran inquired as to whether adenocarcinoma of the prostate and transitional cell carcinoma of the bladder are directly related.  He was counseled in the past by Dr. S. Jones at that Cleveland Clinic that these are two separate primary cancers and are not directly related.  The VA physician noted that he agreed with Dr. Jones that these two primary malignancies are unrelated.  

In his January 2009 substantive appeal, the Veteran asserted that he thought his incontinence was a result of having prostate cancer.  At the April 2011 hearing, the Veteran testified that due to having prostate surgery, the Veteran has residuals in the form of incontinent and constant urination with the need to frequently change his pads three to four times a day.

A May 2011 VA urology note reflects that the Veteran denied any voiding difficulty.  He does have occasionally "ISC" and has low "PVR."  The impression was status post cystoprostatectomy with neobladder.  No CT evidence of intra-abdominal or pelvic metastatic disease.  No evidence of tumor recurrence, questionable right adrenal adenoma.  

In June 2011, the Veteran underwent a VA genitourinary examination that was performed by a physician assistant.  He was diagnosed with urinary incontinence. The examiner stated that the medical literature shows the Veteran's prostatectomy and cystectomy and the malignancies of the bladder and the prostate can have residuals causing urinary incontinence.  However, he could not say what disease process would have the greatest impact on the Veteran's urinary symptoms.

The RO obtained a supplemental medical opinion in September 2012 in which a VA physician opined that the Veteran's urinary incontinence was less likely than not due to or the result of his service-connected prostate cancer, noting that the medical literature indicates that urinary continence is generally good after radical prostatectomy and that the removal of the Veteran's bladder, cystectomy, and subsequent creation of an artificial bladder is associated with incontinence.  The VA physician noted a review of the claims file.  

However, as noted the Board's January 2014 remand, neither the June 2011 VA examiner nor the September 2012 VA physician addressed the other criteria for rating the Veteran's service-connected disability, that is, urinary frequency and obstructed voiding. In this regard, the Veteran had clearly complained of frequent urination since his February 2005 cystoprostatectomy.

A May 2014 VA prostate cancer DBQ report reflects that the VA examiner reviewed the claims file and performed an in-person examination of the Veteran.  The examiner discussed the Veteran's pertinent medical history, to include that the Veteran's bladder was removed and replaced with a new bladder and the incident adenocarcinoma of the bladder after undergoing surgery in February 2005 for transitional cell carcinoma of the bladder.  The Veteran stated that he never feels the urge to urinate and that he therefore had leakage.  There is always mucus in the urine and at times it causes a blockage of the urinary sphincter and at times that can cause infection.  The examiner noted that the Veteran's prostate disease was in remission.  The Veteran was not undergoing, and in fact had completed, treatment for prostate cancer; watchful waiting was noted.  

The Veteran had voiding dysfunction that caused urine leakage requiring the use of absorbent materials that needed to be changed two to four times a day.  His voiding dysfunction also caused increased urinary frequency with nighttime awakening and caused signs of symptoms of obstructed voiding.  The examiner also found that the Veteran had a history of recurrent symptomatic urinary tract or kidney infection and that he etiology was the Veteran's history of bladder cancer and new bladder.  

The VA examiner concluded that the Veteran did not have any other residual conditions or complications due to prostate cancer or treatment for prostate cancer.  Further, he found that the Veteran's prostate cancer did not impact his ability to work.  PSA testing was 0 in October 2013.  The VA examiner remarked that the Veteran's prostate cancer was an incidental finding.  His PSA had always been within normal limits, but when they operated on his bladder cancer, they excised the prostate and on biopsy, identified a 4 millimeter contained area of prostate cancer that had clean margins and never left the capsule.  If it had not been for the bladder cancer, this prostate cancer would not have been identified at this stage and it is mere speculation to imagine what might have happened with it.  The VA examiner opined that all of the current effects mentioned in this DBQ are a result of an extensive surgery to resect the bladder cancer and replace it with a Studer pouch (bladder constructed from the small intestine).  

In an August 2014 addendum opinion, a VA urologist noted that he had reviewed the operative note and pathology reports.  In brief, the Veteran has a history of bladder cancer status post cystectomy/neobladder.  He was noted to have incidentally diagnosed organ-confined prostate cancer.  Currently, he presents with irritative lower urinary tract symptoms.  This is mainly due to the nature of the neobladder rather than the prostate cancer itself.  In addition, there is no evidence of prostate cancer recurrence.  

In a September 2014 addendum, the VA urologist stated that the neobladder was required due to the bladder cancer, and not due to the prostate cancer.  He opined that the Veteran's current urologic complaints are consistent with the surgery for the bladder cancer and have no connection to the prostate cancer.  

As noted above, the Veteran is service-connected for a prostate cancer disability, but he is not service-connected for a bladder cancer disability.  While the United States Court of Appeals for Veterans Claims (Court) has held that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability, in this case, the Board finds that the May 2014 and September 2014 VA examiners' opinions clearly and definitively identify that the Veteran's urologic symptoms, to include his voiding dysfunction, are attributable to his non service-connected residuals of bladder cancer.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.).  There is no competent medical evidence to the contrary.  Accordingly, the degree of symptoms associated with the Veteran's urologic symptoms, to include voiding dysfunction, may not be considered when evaluating the severity of the Veteran's service-connected prostate cancer disability.  Significantly, in this case, as there is absolutely no evidence that the Veteran does, in fact, have any residuals of his service-connected prostate cancer, nor any reoccurrence or metastasis, a compensable rating under Diagnostic Code 7528 is not warranted.  In sum, there is no evidence that the Veteran has any current symptoms or manifestations attributable to his service-connected prostate cancer, and hence a noncompensable rating is appropriate.  

The Board recognizes that the Veteran has attributed his urologic problems, to include his voiding dysfunction, to his service-connected prostate cancer disability.  While the Veteran is competent to report a history of urologic problems, which are within the realm of his personal experience, whether or not his urologic symptoms, to include voiding dysfunction are attributable to his service-connected prostate cancer disability or his nonservice-connected bladder cancer disability is a medical question that is beyond the realm of resolution by lay observation.  It requires medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
The Board has considered whether referral for an extraschedular rating may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected prostate cancer disability.  However, as discussed above, all urologic dysfunction has been attributed to his non service-connected bladder cancer.  Further, all aspects of this disability are adequately encompassed in the schedular ratings.  In this respect, the Veteran has not described any specific symptomatology that has been medically associated with this condition.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's prostate cancer disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for compensable ratings. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Thun v. Peake, 22 Vet. App. 111 (2008). 
A claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed as a barber throughout the appeal.  Thus, the Board finds that entitlement to TDIU is not part of the increased rating claim currently on appeal.


ORDER

Entitlement to a compensable rating for prostate cancer is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


